Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over van de Ven U.S. Pub 2011/0068702, and further in view of Bradford U.S. Pub 2013/0082616, Zojceski U.S. Pub 2019/0268986, and Caralano U.S. Pub 2016/0066386.

With regards to claim 1. van de Ven teaches a light fixture, comprising: 
a LED channels (as shown in van de Ven figure 8, item 810) coupled to a current node and configured to receive a current signal from the current node (as shown in van de Ven figure 8, item node input into top of 810a supplies current), wherein one of the plurality of LED channels consists of a first portion of LEDs (as shown in van de Ven figure 8, item 810a and 810b) and a second portion of LEDs (as shown in van de Ven figure 8, item 810c); 
one or more shunt devices (as shown in van de Ven figure 8, item 820) disposed in relation to one or more of the first portion of LEDs (as shown in van de Ven figure 8, item 820 shunts 810a), the second portion of LEDs being devoid of a shunt device (as shown in van de Ven figure 8, item 810c does not have a shunt); and 
a processor (as shown in van de Ven figure 8, item 820 and see para [0079]) coupled to each of the one or more shunt devices and configured to vary the current signal conducted by the first portion of LEDs by simultaneously controlling a conductivity state of each of the one or more shunt devices (see van de Ven para [0066 thru 0068 and 0077 thru 0079]). 
But does not teach a plurality of data channels; wherein one of the plurality of LED channels includes a first portion of LEDs having a first forward voltage and a 
Whoever Bradford does teach a plurality of LED channels (as shown in Bradford figure 11, two channels containing D1 thru D7 and D1’ thru D7’). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the LED string of van de Ven with the controlling of multiple LED strings of Bradford to utilize additional strings of LEDs to increase the lumen output of the array (see Bradford para [0071]). But van de Ven and Bradford do not teach wherein one of the plurality of LED channels includes a first portion of LEDs having a first forward voltage and a second portion of LEDs having a second forward voltage, the first forward voltage being greater than the second forward voltage.
Van de Ven and Bradford does not explicitly disclose that the first forward voltage (of the first portion including [810a and 810b]) is (quantitatively) greater than the second forward voltage (of the second portion including [810c]), the first forward voltage being greater than the second forward voltage.  However, even not specifying the forward voltages on each portion of LEDs in a comparative manner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognized that the first forward voltage (of the first portion including [810a and 810b]) is (quantitatively) greater than the second forward voltage (of the second portion including [810c]) since white LEDs have a typical forward voltage value of 3.5V or less (in reference of Pub. No.: US 2016/0066386 A1 to Catalano et al.), blue LEDs have a typical forward voltage value of 2.7V (in reference of Pub. No.: US 

    PNG
    media_image1.png
    747
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    501
    media_image2.png
    Greyscale


With regards to claim 2. Van de Ven, Bradford, Zojceski, and Catalano disclose the light fixture of claim 1, and van de Ven also teaches wherein the first portion of LEDs include white LEDs (as shown in van de Ven figure 8, 810a and 810b are BSY LEDs which falls in the white wavelengths and is sometimes called cool white).

With regards to claim 3. Van de Ven, Bradford, Zojceski, and Catalano disclose the light fixture of claim 1, and van de Ven also teaches wherein the second portion of LEDs include red LEDs (as shown in van de Ven figure 8, 810c are Red LEDs).

With regards to claim 4. Van de Ven, Bradford, Zojceski, and Catalano disclose the light fixture of claim 1, and van de Ven also teaches wherein the one or more of the shunt devices are coupled in parallel with a single LED of the first portion of LEDs (as shown in van de Ven figure 8, 820 is only coupled in parallel with 810a being a string of one or more LEDs).

With regards to claim 5. Van de Ven, Bradford, Zojceski, and Catalano disclose the light fixture of claim 1, and van de Ven also teaches wherein the one or more of the shunt devices are coupled in parallel with multiple LEDs of the first portion of LEDs (as shown in van de Ven figure 8, 820 is only coupled in parallel with 810a being a string of one or more LEDs).

With regards to claim 6. Van de Ven, Bradford, Zojceski, and Catalano disclose the light fixture of claim 1, and van de Ven also teaches wherein the processor controls the conductivity state of each shunt device using a PWM signal (as shown in van de Ven figure 10, 1022 is a PWM controller for the switch; figure 10 shows further details of the controller for figure 8 item 820).

    PNG
    media_image3.png
    786
    549
    media_image3.png
    Greyscale


With regards to claim 7. Van de Ven, Bradford, Zojceski, and Catalano disclose the light fixture of claim 1, and van de Ven and Bradford also teach wherein the one or more shunt devices are configured as voltage controlled variable resistors (as shown in van de Ven figure 10, item S and see para [0071 and 0086] a FET is commonly used as the switch by varying the resistance and also taught by Bradford para [0060-0061]; figure 10 shows further details of the controller for figure 8 item 820).

With regards to claim 8. Van de Ven, Bradford, Zojceski, and Catalano disclose the light fixture of claim 7, and van de Ven also teaches wherein the processor further controls a voltage drop across the one or more shunt devices (see van de Ven para [0074-0075]).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over van de Ven U.S. Pub 2011/0068702, and further in view of Zojceski U.S. Pub 2019/0268986 and Caralano U.S. Pub 2016/0066386.

With regards to claim 9. van de Ven teaches a method of controlling a cumulative forward voltage of an LED string (as shown in van de Ven figure 8, item 810), comprising: 
arranging a first portion of LEDs in series within the LED string (as shown in van de Ven figure 8, items 810c being part of string 810); 
(as shown in van de Ven figure 8, items 810a with 810b being part of string 810); 
disposing a shunt device (as shown in van de Ven figure 8, item 820) across one or more of the second portion of LEDs (as shown in van de Ven figure 8, item 820 shunts 810a), the first portion of LEDs being devoid of a shunt device (as shown in van de Ven figure 8, item 810c is devoid a shunt device); and 
simultaneously configuring each shunt device to produce a variable voltage across the one or more of the second portion of LEDs (see van de Ven para [0066 thru 0068 and 0077 thru 0079]).
But does not teach the first portion of LEDs having a first forward voltage, the second portion of LEDs having a second forward voltage that is greater than the first forward voltage.
van de Ven does not explicitly disclose that the first portion of LEDs (of the first portion including [810c]) having a first forward voltage, the second portion of LEDs (of the second portion including [810a and 810b]) having a (quantitatively) second forward voltage that is greater than the first forward voltage.  However, even not specifying the forward voltages on each portion of LEDs in a comparative manner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognized that the second forward voltage (of the second portion including [810a and 810b]) is (quantitatively) greater than the first forward voltage (of the first portion including [810c]) since white LEDs have a typical forward voltage value of 3.5V or less (in reference of Pub. No.: US 2016/0066386 A1 to 

With regards to claim 10. Van de Ven, Zojceski, and Catalano disclose the method of claim 9, and van de Ven also teaches wherein a color of light produced by the first portion of LEDs is different than a color of light produced by the second portion of LEDs (as shown in van de Ven figure 8, item 810c produces red and 810a and 810b produce BSY).

With regards to claim 11. Van de Ven, Zojceski, and Catalano disclose the method of claim 10, and van de Ven also teaches wherein the variable voltage changes the cumulative forward voltage of the complete LED string (as shown in van de Ven figure 8, item 820 shunts 810a and the remaining LED’s have a different total forward voltage than the entire string).

With regards to claim 12. A method of controlling light emitted by an LED string (as shown in van de Ven figure 8, item 810), comprising: 
(as shown in van de Ven figure 8, items 810c being part of string 810); 
interspersing a second portion of LEDs in series among the first portion of LEDs to form a complete LED string (as shown in van de Ven figure 8, items 810a with 810b being part of string 810); 
disposing a shunt device (as shown in van de Ven figure 8, item 820) across one or more of the second portion of LEDs (as shown in van de Ven figure 8, item 820 shunts 810a), the first portion of LEDs being devoid of a shunt device (as shown in van de Ven figure 8, item 810c is devoid a shunt); 
conducting a current signal through the LED string (see van de Ven para [0066 thru 0068 and 0077 thru 0079]); and 
simultaneously configuring each shunt device to conduct at least a portion of the current signal away from the one or more of the second portion of LEDs (see van de Ven para [0066 thru 0068 and 0077 thru 0079]).
But does not teach the first portion of LEDs having a first forward voltage, the second portion of LEDs having a second forward voltage that is greater than the first forward voltage
van de Ven does not explicitly disclose that the first portion of LEDs (of the first portion including [810c]) having a first forward voltage, the second portion of LEDs (of the second portion including [810a and 810b]) having a (quantitatively) second forward voltage that is greater than the first forward voltage.  However, even not specifying the forward voltages on each portion of LEDs in a comparative manner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

With regards to claim 13. Van de Ven, Zojceski, and Catalano disclose the method of claim 12, and van de Ven also teaches wherein the shunt device is configured to reduce an intensity of light generated by the one or more of the second portion of LEDs (see van de Ven para [0069 thru 0071]).

With regards to claim 14. Van de Ven, Zojceski, and Catalano disclose the method of claim 12, and van de Ven also teaches wherein the shunt device is configured to eliminate an intensity of light generated by the one or more of the second portion of LEDs (see van de Ven para [0069] the color is to be adjustable between color point of the first portion of LEDs and the second portion of LEDs which require eliminating of the shunted LEDs to get to the maximum toward the first portion color point).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kahlman U.S. Pub 2014/0197740 – Shunting LED’s to control output
Yeh U.S. Pub 2013/0038222 – Shunting LED’s to control output
Chobot U.S. Pub 2012/0153844 – Shunting LED’s to control output
van de Ven U.S. Pub 2011/0068701 – Shunting LED’s to control output
Cash U.S. Pub 2014/0210364 – Shunting LED’s to control output
Hussell U.S. Patent 8,729,589 – Shunting LED’s to control output

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURTIS R BAHR/Examiner, Art Unit 2844